Case 18-02339        Doc 30     Filed 04/22/19     Entered 04/22/19 16:00:02          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 02339
         Demonta Pendelton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/26/2018.

         2) The plan was confirmed on 04/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/04/2019.

         5) The case was Dismissed on 02/13/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-02339             Doc 30         Filed 04/22/19    Entered 04/22/19 16:00:02                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $7,096.25
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $7,096.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,990.56
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $330.32
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,320.88

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aargon Agency Inc                       Unsecured         235.00           NA              NA            0.00        0.00
 AFNI, Inc                               Unsecured         183.00           NA              NA            0.00        0.00
 American InfoSource LP as agent for     Unsecured         476.00        438.49          438.49           0.00        0.00
 City of Chicago Department of Revenue   Unsecured      3,000.00       5,974.30        5,974.30           0.00        0.00
 City of Joliet                          Unsecured         170.00           NA              NA            0.00        0.00
 Commonwealth Edison Company             Unsecured         300.00        109.25          109.25           0.00        0.00
 CREDIT CNTRL                            Unsecured      2,894.00            NA              NA            0.00        0.00
 CREDIT CNTRL                            Unsecured      1,583.00            NA              NA            0.00        0.00
 Department Of Education                 Unsecured      8,615.00       8,479.76        8,479.76           0.00        0.00
 Illinois Title Loan                     Unsecured      1,000.00            NA              NA            0.00        0.00
 Illinois Tollway                        Unsecured         250.00           NA              NA            0.00        0.00
 Internal Revenue Service                Unsecured           0.00        200.13          200.13           0.00        0.00
 Internal Revenue Service                Priority       1,600.00       4,851.88        4,851.88           0.00        0.00
 LANDMARK CREDIT UNION                   Unsecured      8,733.00            NA              NA            0.00        0.00
 LANDMARK CREDIT UNION                   Unsecured         157.00           NA              NA            0.00        0.00
 Lockhart Morris & Montgomery Inc        Unsecured      1,406.00            NA              NA            0.00        0.00
 Metro South Medical Center              Unsecured           0.00      8,636.91        8,636.91           0.00        0.00
 MIDSTATE COLLECTION SO                  Unsecured      4,379.00            NA              NA            0.00        0.00
 Quantum3 Group                          Unsecured         790.00        790.00          790.00           0.00        0.00
 Security Finance                        Unsecured         616.00        615.50          615.50           0.00        0.00
 Total Finance LLC                       Secured        9,338.00       9,338.00        9,338.00        970.43    1,804.94
 Westlake Financial Services             Unsecured     11,251.00     13,350.04        13,350.04           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-02339        Doc 30      Filed 04/22/19     Entered 04/22/19 16:00:02             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $9,338.00            $970.43           $1,804.94
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                           $9,338.00            $970.43           $1,804.94

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $4,851.88               $0.00             $0.00
 TOTAL PRIORITY:                                          $4,851.88               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,594.38               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,320.88
         Disbursements to Creditors                             $2,775.37

 TOTAL DISBURSEMENTS :                                                                       $7,096.25


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
